Case fpt9-cv-01340-PSG-PVC Document 28 Filed 12/14/20 Page 1of2 Page ID #:2967

oOo fo ANY DB UH F&F W NY

Mm Ww NN WN WN WN NY NO NO =| = = ee Oe OO eS Oi Ss oo
o a7 DN UO SP WD NYO KK CO CO Oo SI DH AH SF WY NY KF S&S

MICHAEL ROBERT BLACKBURN,
Petitioner,
V.
CRAIG KOENIG, Acting Warden,

Respondent.

 

 

dismissing this action with prejudice.

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. EDCV 19-1340 PSG (PVC)

ORDER ACCEPTING FINDINGS,
CONCLUSIONS AND
RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
and files herein, the Report and Recommendation of the United States Magistrate Judge,
and Petitioner’s Objections. After having made a de novo determination of the portions of
the Report and Recommendation to which Objections were directed, the Court concurs

with and accepts the findings and conclusions of the Magistrate Judge.

IT IS ORDERED that the Petition is denied and Judgment shall be entered

 
Case §:19-cv-01340-PSG-PVC Document 28 Filed 12/14/20 Page 2of2 Page ID #:2968

IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the

—

Judgment herein on counsel for Petitioner and counsel for Respondent.

LET JUDGMENT BE ENTERED ACCORDINGLY.

“ty

Dated: valid]: 202? i

coc

 

 

PHILIRS. GUTIERREZ
UNITED STATES DISTRICT JUDGE

Co eo 1 DH wu FS WY LW

Nm oN YN YN YN WH
eouanek ORPS Ce WTAADEBHKReS

 

 
